Case 2:17-cv-00923-HCN-JCB Document 404 Filed 02/17/21 PageID.14137 Page 1 of 30




                           IN THE UNITED STATES DISTRICT COURT
                                FOR THE DISTRICT OF UTAH


      U.S. MAGNESIUM, LLC, a Delaware                   MEMORANDUM DECISION AND
      limited liability company,                                ORDER

                    Plaintiff,
                                                         Case No. 2:17-cv-00923-HCN-JCB
      v.

      ATI TITANIUM, LLC, a Delaware limited            District Judge Howard C. Nielson, Jr.
      liability company; ALLEGHENY
      TECHNOLOGIES, INC., a Delaware                     Magistrate Judge Jared C. Bennett
      Corporation; and DOES 1-220,

                    Defendants.


           The late Judge Dee Benson originally referred this case to Magistrate Judge Paul M.

  Warner under 28 U.S.C. § 636(b)(1)(A). 1 Because of Judge Benson’s untimely passing, this case

  is now before Judge Howard C. Nielson, Jr., and due to Judge Warner’s retirement, this case is

  now referred to Magistrate Judge Jared C. Bennett. This Memorandum Decision and Order

  addresses three motions: ECF Nos. 318, 327, and 333. Each motion seeks to exclude expert

  testimony under Fed. R. Evid. 702. The court held a hearing on the motions on January 13, 2021

  and, at the conclusion of the hearing, took the matter under advisement. After considering the

  parties’ memoranda, the evidence attached thereto, the relevant law, and the parties’ oral

  arguments, this court renders the following Memorandum Decision and Order. For the reasons




  1
      ECF No. 63.
Case 2:17-cv-00923-HCN-JCB Document 404 Filed 02/17/21 PageID.14138 Page 2 of 30




  set forth below: (1) Defendants ATI Titanium, LLC and Allegheny Technologies, Inc.’s

  (collectively, “ATI”) Motion to Exclude Richard Hoffman 2 is GRANTED IN PART and

  DENIED IN PART; (2) Plaintiff U.S. Magnesium, LLC’s (“USMG”) Motion to Exclude Clarke

  Nelson 3 is DENIED; and (3) USMG’s Motion to Exclude Steven F. Stanton 4 is DENIED.

                                           BACKGROUND

           USMG is a producer and supplier of magnesium, and ATI operates a titanium sponge

  manufacturing facility, which uses magnesium in its production process. This action arises out of

  a Supply and Operating Agreement (“Agreement”) that the parties entered in September 2006. In

  the Agreement, ATI agreed to purchase magnesium from USMG, and USMG agreed to sell

  magnesium to ATI at the price as determined by the parameters set forth in the Agreement. The

  parties describe their relationship as “symbiotic” in that ATI’s titanium sponge manufacturing

  process would produce magnesium chloride, which USMG would use to produce magnesium to

  sell to ATI. The Agreement contemplated a twenty-year term, and the parties operated

  neighboring plants in Rowley, Utah until mid-2016 when ATI invoked the Agreement’s

  Economic Force Majeure (“EFM”) provision to suspend performance.




  2
      ECF No. 318.
  3
      ECF No. 333.
  4
      ECF No. 327.


                                                  2
Case 2:17-cv-00923-HCN-JCB Document 404 Filed 02/17/21 PageID.14139 Page 3 of 30




           This action eventually followed. USMG asserted claims for anticipatory and material

  breach of contract against ATI. 5 In turn, ATI asserted counterclaims for breach of contract,

  breach of the implied covenant of good faith, and repudiation against USMG. 6

           After an extensive discovery period, the parties submitted motions for summary

  judgment. 7 Along with the parties’ respective summary judgment motions, both parties seek to

  exclude expert testimony under Fed. R. Evid. 702. Specifically, ATI seeks to exclude Mr.

  Hoffman 8 from providing testimony on damages and serving as a rebuttal expert on EFM.

  Likewise, USMG seeks to exclude opinions from Mr. Nelson, 9 which seek to rebut Mr.

  Hoffman’s testimony, and from Mr. Stanton, which contend that ATI met the requirements of

  EFM. 10 Following an explanation of the legal principles that govern the court’s analysis of these

  motions, the court discusses each parties’ respective requests to exclude the testimony of Mr.

  Hoffman, Mr. Nelson, and Mr. Clark in turn below.

                                         LEGAL BACKGROUND

           Expert testimony frequently is a crucial part of establishing a claim or defense. However,

  to provide testimony, an expert must be qualified, and his/her testimony must rest “on reliable



  5
      ECF No. 233.
  6
      ECF No. 238.
  7
      ECF Nos. 314, 317.
  8
      ECF No. 318.
  9
      ECF No. 333.
  10
       ECF No. 327.


                                                   3
Case 2:17-cv-00923-HCN-JCB Document 404 Filed 02/17/21 PageID.14140 Page 4 of 30




  foundation” that is “relevant to the task at hand.” Fed. R. Evid. 702. Rule 702 allows an expert

  “by knowledge, skill, experience, training, or education” to testify “in the form of an opinion or

  otherwise” if:

                   (a) the expert’s scientific, technical, or other specialized knowledge
                   will help the trier of fact to understand the evidence or to determine
                   a fact in issue;
                   (b) the testimony is based on sufficient facts or data;
                   (c) the testimony is the product of reliable principles and methods;
                   and
                   (d) the expert has reliably applied the principles and methods to the
                   facts of the case. 11

  The advisory committee notes accompanying the 2000 amendments to Rule 702 expound upon

  factors the court should consider to the extent applicable and provide extensive guidance for

  assessing reliability. 12 Specifically, this commentary provides that proponents of expert

  testimony bear the burden of establishing its admissibility but

              do not have to demonstrate to the judge by a preponderance of the evidence
              that the assessments of their experts are correct, they only have to demonstrate
              by a preponderance of evidence that their opinions are reliable [because]
              evidentiary requirement of reliability is lower than the merits standard of
              correctness. 13

  Because “reliability” instead of “correctness” is the standard for assessing expert testimony

  under Rule 702, “[v]igorous cross-examination, presentation of contrary evidence, and careful

  instruction on the burden of proof are the traditional and appropriate means of attacking shaky




  11
       Fed. R. Evid. 702.
  12
       Fed. R. Evid. 702 advisory committee’s notes to 2000 amendment.
  13
       Fed. R. Evid. 702 advisory committee’s note to 2000 amendment (emphasis added).


                                                     4
Case 2:17-cv-00923-HCN-JCB Document 404 Filed 02/17/21 PageID.14141 Page 5 of 30




  but admissible evidence.” 14 Thus, under Rule 702, the question is not whether the proposed

  expert testimony is correct or even shaky; it is whether the testimony is reliable or unreliable.




         If the court determines that the proffered expert testimony is “unreliable,” then it is

  inadmissible. However, if the court deems the expert testimony “reliable,” then the expert

  testimony is subjected to the other requirements in the Federal Rules of Evidence to determine

  admissibility. 15 Once the reliable expert evidence is deemed admissible under the other Federal




  14
   Fed. R. Evid. 702 advisory committee’s note to 2000 amendment (quoting Daubert v. Merrell
  Dow Pharm., Inc., 509 U.S. 579, 595 (1993)).
  15
     Even if an expert’s testimony is deemed “reliable” under Rule 702, a subsequent legal ruling
  from the court can render the expert’s testimony irrelevant under Fed. R. Evid. 403. For example,
  if the court ruled as a matter of law that damages were limited to a shorter period than an expert
  calculated, a party would be able to move under Rule 403 to exclude the portion of the expert
  opinion that conflicts with the court’s legal ruling on the grounds that the conflicting opinion
  confuses the issues and is unduly prejudicial. Additionally, even if the expert’s report is
  “reliable,” it would likely be excluded from evidence as hearsay under Rule 802. Thus, “reliable
  evidence” does not necessarily equal “admissible evidence” whereas “unreliable evidence”
  necessarily equals “inadmissible evidence.”


                                                    5
Case 2:17-cv-00923-HCN-JCB Document 404 Filed 02/17/21 PageID.14142 Page 6 of 30




  Rules of Evidence, the fact finder is free to assess where along the weight spectrum of “correct”

  and “reliable” the expert evidence falls. Even though expert evidence may be reliable and

  otherwise admissible, a fact finder may find it so shaky that it warrants little to no weight.

           However, as shown in the visual aid above, the court’s focus in deciding Rule 702

  motions is narrow because instead of assessing whether the fact finder will give the expert

  evidence any weight, the court focuses solely on which side of the “Reliable/Unreliable” line the

  expert evidence falls. In making this determination, the court relies on the factors stated in Fed.

  R. Evid. 702, the additional factors contained in the 2000 advisory committee’s note, and the

  court’s broad discretion. 16

           Besides providing what a court may consider in determining the narrow question of

  “Reliability/Unreliability,” the advisory committee’s note to the 2000 amendments also states

  what a court cannot consider. Specifically,

                  [w]hen facts are in dispute, experts sometimes reach different
                  conclusions based on competing versions of the facts. The emphasis
                  in the amendment on “sufficient facts or data” is not intended to
                  authorize a trial court to exclude an expert’s testimony on the ground
                  that the court believes one version of the facts and not the other. 17

  Consequently, if determining “reliability” requires the court to decide which party’s facts are

  more believable, then the court cannot exclude the expert but must leave it to the fact finder to




  16
     Id. (stating additional factors that a court may consider, among others, in determining
  reliability of expert testimony); see also Kumho Tire Co., Ltd. v. Carmichael, 526 U.S. 137, 142
  (1999) (stating that courts are given ‘“broad latitude’ in deciding ‘how to determine reliability
  and in making the ‘ultimate reliability determination’” (citations omitted)).
  17
       Fed. R. Evid. 702 advisory committee’s note to 2000 amendment


                                                    6
Case 2:17-cv-00923-HCN-JCB Document 404 Filed 02/17/21 PageID.14143 Page 7 of 30




  determine the facts and how much weight to afford the expert’s testimony based on that factual

  determination.

         Relatedly, when expert opinion is based on the parties’ competing views of the law,

  motions to exclude expert testimony under Fed. R. Evid. 702 are not the appropriate medium for

  resolving these legal disputes; that is what summary judgment and trial are for. 18 Indeed, not one

  of the factors for determining “reliability” listed in Rule 702 includes an evaluation of the

  parties’ underlying legal arguments. Besides not being textually supported under Rule 702, the

  court cannot include the validity of the parties’ legal arguments in determining reliability as a

  practical matter. By illustration, assume that two opposing experts’ analyses are based on

  differing legal interpretations of the same contract. Further assume that the court rules as a matter

  of law that a plaintiff’s interpretation of the contract is correct. Although both expert’s opinions

  may be “reliable” under Rule 702 based on the rules of the experts’ professional discipline, the

  opinion of the plaintiff’s expert would be well taken, whereas the opinion of the defendant’s

  expert would be subject to exclusion as irrelevant under Fed. R. Evid. 403. But if the court were

  to reach the opposite legal conclusion, then the opposite result would occur relating to the

  experts’ opinions. Notice that the exclusion of one expert’s opinion does not turn on whether the

  expert’s opinion was “reliable” (i.e, whether the expert was qualified, applied the proper methods



  18
    Wells Fargo Bank, N.A. v. Stewart Title Guar. Co., No. 19-CV-285, 2020 WL 6451963, *3 (D.
  Utah. Nov. 3, 2020) (stating that “the court will not entertain summary judgment-esque
  arguments disguised as Daubert objections” (citing Okla. ex rel. Doak v. Acrisure Bus.
  Outsourcing Servs., LLC, 529 F. App’x 886, 896 (10th Cir. 2013)); see also Sabal Trail Trans.,
  LLC v. 0.589 Acres of Land in Hamilton Cty., No. 16-CV-277-JJ-BT, 2018 WL 3655556, at *7
  (M.D. Fla. Aug. 2, 2018); Kirksey v. Schindler Elevator Corp., No. CV 15-0115-WS-N, 2016
  WL 5213928, at *3 (S.D. Ala. Sept. 21, 2016).


                                                    7
Case 2:17-cv-00923-HCN-JCB Document 404 Filed 02/17/21 PageID.14144 Page 8 of 30




  of his discipline, or reached a sound conclusion, among other things). Instead, exclusion turns on

  relevance stemming from the court’s legal ruling, which may be a central issue in the entire

  lawsuit. Thus, the court will not decide the validity of the parties’ genuinely disputed legal

  contentions when deciding whether expert evidence is “reliable” under Rule 702.

                                               ANALYSIS

    I.   ATI’S MOTION TO EXCLUDE MR. HOFFMAN’S TESTIMONY IS GRANTED
         IN PART AND DENIED IN PART.

         ATI raises three principal challenges to Mr. Hoffman’s testimony. First, ATI claims that

  Mr. Hoffman’s rebuttal report regarding whether ATI could establish EFM under the Agreement

  is untimely. Second, ATI asserts that Mr. Hoffman’s opinion did not appropriately consider

  several qualitative assumptions in rendering his rebuttal opinion on EFM and his calculation of

  damages. Finally, ATI argues that Mr. Hoffman’s alter ego opinion should be excluded because

  it is a legal opinion that is not helpful to the fact finder. Each argument is discussed below.

             A. Mr. Hoffman’s EFM Rebuttal Opinion Was Timely Disclosed.

         The court declines to exclude Mr. Hoffman’s EFM opinion because it was timely

  disclosed. However, because Mr. Hoffman’s EFM opinion is a “rebuttal” opinion—and because

  USMG agreed at oral argument—Mr. Hoffman may not reference his EFM rebuttal opinion in

  USMG’s case in chief unless ATI opens the door to that line of questioning during that phase of

  the trial. The timing of expert disclosures in this case is governed by the operative scheduling

  order. That scheduling order provides that the party who has the burden of proof must produce




                                                    8
Case 2:17-cv-00923-HCN-JCB Document 404 Filed 02/17/21 PageID.14145 Page 9 of 30




  its expert report by February 25, 2020. 19 USMG disclosed Mr. Hoffman’s rebuttal EFM opinion

  after February 25, 2020. Therefore, if USMG bore the burden of proof on the issue of EFM, then

  Mr. Hoffman’s opinion is untimely.

           USMG does not bear the burden of proof on the EFM issue because EFM is an

  affirmative defense. 20 As such, the party asserting the affirmative defense bears the burden of

  proving it. 21 Notwithstanding, ATI argues that USMG bears the burden of proof because it

  alleged in the complaint that ATI’s EFM designation was a breaching act and, therefore, USMG

  transformed EFM from an affirmative defense into an element of USMG’s breach of contract

  claim that it must prove during its case in chief. 22 ATI’s argument is unavailing because to

  establish a breach of contract, USMG need only prove that: (1) ATI had an obligation to perform

  under the Agreement; (2) USMG performed its obligations under the Agreement, and ATI failed

  to do so; and (3) USMG suffered damages as a result of ATI’s failure to perform. 23 The elements

  of breach of contract do not require the plaintiff to preemptively disprove all the possible

  defenses that the breaching party may assert to excuse the purported breach. Instead, ATI bears

  the burden of establishing its affirmative defense. Further, as the court pointed out at oral


  19
       ECF No. 308.
  20
    Desert Power, LP v. Pub. Serv. Comm’n, 2007 UT App 374, ¶14, 173 P.3d 218 (stating that
  party asserting force majeure would not be entitled to relief “unless it could prove that several
  factual conditions had been met”).
  21
    Aquila, Inc. v. C.W. Mining, 545 F.3d 1258, 1264 (10th Cir. 2008) (stating that burden of proof
  on a force majeure defense rests with party asserting the defense).
  22
       ECF No. 318 at 15.
  23
       Elopulos v. McFarland & Hullinger, LLC, 2006 UT App 352, ¶10, 145 P.3d 1157.


                                                    9
Case 2:17-cv-00923-HCN-JCB Document 404 Filed 02/17/21 PageID.14146 Page 10 of 30




   argument, if ATI never mentions EFM during the trial, then EFM will never become an issue.

   Thus, EFM is an affirmative defense that USMG does not bear the burden of disproving, and the

   post-February 25, 2020 submission of Mr. Hoffman’s EFM rebuttal opinion is timely.

            Although timely, Mr. Hoffman’s EFM analysis is a rebuttal opinion and should not be

   shared during USMG’s case in chief. As the parties agreed at oral argument, USMG will only

   elicit Mr. Hoffman’s EFM opinion to rebut any affirmative defense of EFM that ATI presents in

   its case in chief unless ATI opens the door to that evidence during USMG’s case in chief.

   Accordingly, ATI’s motion on this point is granted in part and denied in part.

                B. Mr. Hoffman’s Damages Calculation, Including the Discount Rate and EFM
                   Opinions, Are Reliable.

            ATI challenges Mr. Hoffman’s opinions on damages (including the discount rate) and

   whether ATI qualified for EFM because his opinions fail to “fit the facts” of this case. 24 The

   court first addresses ATI’s objections to Mr. Hoffman’s damages calculation followed by ATI’s

   challenges to his EFM determination.

                   1. ATI Fails to Show that Mr. Hoffman’s Damages Calculation Is Unreliable

            ATI claims that Mr. Hoffman’s damages calculation is unreliable because it: (1) includes

   more years than USMG will likely be in business; (2) applies an incorrect discount rate by

   ignoring business and market risks; and (3) assumes that ATI will pay top dollar for magnesium

   even though the market provides for much cheaper options. The court considers arguments (1)

   and (2) together because they are closely related and addresses argument (3) separately.




   24
        ECF No. 318 at 16.

                                                   10
Case 2:17-cv-00923-HCN-JCB Document 404 Filed 02/17/21 PageID.14147 Page 11 of 30




                       a. Although Subject to Challenge, Mr. Hoffman’s Damages
                          Assessment and Discount Rate Are Reliable.

            Referring the court’s visual aid above, ATI’s arguments, at best, show that Mr.

   Hoffman’s opinions are short of “correct” but not that his opinions are “unreliable.” One of the

   chief complaints that ATI has with Mr. Hoffman’s analysis is that his damages assessment

   extends too far into the future. This argument has both a factual and legal component. ATI

   challenges Mr. Hoffman’s opinion as a factual matter because he fails to consider whether

   USMG will be in business for as long as Mr. Hoffman calculates damages. ATI also alleges that

   Mr. Hoffman’s temporally excessive damage period affects his discount rate calculation because

   “future profits” is a variable in that equation. 25 Thus, ATI argues, Mr. Hoffman fails to

   appropriately consider the “facts.” Additionally, ATI argues that Mr. Hoffman’s damages period

   is too long as a matter of law. Therefore, ATI argues, his assessment of damages is unreliable.

            The problem with ATI’s factual argument is that Mr. Hoffman used two quantitative

   analyses to consider future market and industry uncertainties, which his professional discipline

   commends as an acceptable way to account for such uncertainties. In fact, Mr. Hoffman

   recognizes that his damages calculation must consider market volatility on both a micro and

   macro level. 26 To address these uncertainties, Mr. Hoffman relies on the “Expected Cash Flow




   25
     A “discount rate” means “[a] rate of return used to convert a future monetary sum into present
   value.” See Roman L. Weil, Daniel G. Lentz, Elizabeth A. Evans, Litigation Services Handbook:
   The Role of the Financial Expert, 395 (John Wiley & Sons, 2017) (hereinafter “Litigation
   Services Handbook”). Because a discount rate converts future dollars into present dollars, how
   far into the future one looks for money has an impact on the calculation of present-day value.
   26
        ECF No. 320-4 at 19-20 of 47.


                                                    11
Case 2:17-cv-00923-HCN-JCB Document 404 Filed 02/17/21 PageID.14148 Page 12 of 30




   Approach” and the “Capital Markets Approach.” 27 ATI does not provide any treatise, well-

   considered text, or other source relevant to the issue of evaluating economic damages to show

   that using quantitative methods to account for market volatility is improper. 28 To the contrary,

   using such quantitative methods to account for uncertainty in future profits appears to be

   acceptable within Mr. Hoffman’s professional discipline. Therefore, his opinion is reliable. 29

            Even though Mr. Hoffman’s opinion appears to be based on accepted methods within his

   profession, ATI claims that his analysis fails to sufficiently account for volatility at USMG and

   within the industry in which it operates. At best, however, ATI’s argument shows that Mr.

   Hoffman’s analysis falls short of “correct” and lingers near “shaky but admissible.” But, as

   shown in the court’s visual aid above, “shaky” is within the reliability zone and, therefore, is

   eligible for vigorous cross-examination and the presentation of contrary evidence, not exclusion

   under Rule 702. Therefore, ATI’s factual challenges to Mr. Hoffman’s opinion on damages and

   the discount rate are unavailing.

            As a matter of law, ATI’s argument fares no better. The period for which USMG may

   receive damages is a hotly contested legal issue for which both parties are armed with cases and



   27
        ECF No. 320-4 at 20-22 of 47.
   28
     Additionally, ATI complains that Mr. Hoffman should not have used the rate at which USMG
   can borrow money as a means of calculating “net present value” of future damages. However,
   ATI has not presented anything to the court showing that this is an unacceptable analytical factor
   in calculating damages. Based on the quantitative analysis that Mr. Hoffman has rendered, which
   appears to comport with the accepted methodology of Mr. Hoffman’s profession, the court must
   conclude that any dispute over this component of Mr. Hoffman’s analysis, at best, places his
   testimony somewhere around “shaky but admissible,” which is subject to vigorous cross-
   examination the presentation of contrary evidence, not exclusion.
   29
        Litigation Services Handbook at 359.

                                                    12
Case 2:17-cv-00923-HCN-JCB Document 404 Filed 02/17/21 PageID.14149 Page 13 of 30




   treatises that purportedly support their respective views. Accordingly, the court cannot decide

   that legal issue in the context of a Rule 702 motion because the correctness of a party’s

   substantive legal analysis is not a factor of reliability; it is the stuff of summary judgment and,

   possibly, trial. Therefore, ATI’s challenge to Mr. Hoffman’s analysis as a matter of law is not

   contemplated under Rule 702. If ATI persuades Judge Nielson that USMG is not entitled to

   damages for the lengthy period that Mr. Hoffman analyzed, then ATI may seek to exclude Mr.

   Hoffman’s testimony under Rule 403 for being irrelevant and confusing to the issues but not

   because Mr. Hoffman’s opinion is “unreliable.”

                       b. Mr. Hoffman’s Assumptions Regarding ATI’s Magnesium
                          Purchases.

            ATI’s argument and USMG’s counterarguments regarding Mr. Hoffman’s assumptions

   as to how much ATI would pay for magnesium embody a legal dispute over the Agreement, not

   a challenge to reliability under Rule 702. ATI argues that the text of the Agreement allows ATI

   to purchase either molten or solid magnesium. 30 However, USMG claims that the course of

   dealing between the parties required ATI to purchase only molten magnesium. Again, Mr.

   Hoffman’s ability to guess the correct legal interpretation of the Agreement is not a factor of

   “reliability” under Rule 702. It is a subject for summary judgment or trial and not for resolution

   on a motion to exclude expert testimony. Therefore, Mr. Hoffman’s reliance on molten

   magnesium is not unreliable under Rule 702, but if Judge Nielson disagrees with USMG’s

   reading of the Agreement, then Mr. Hoffman’s opinion on this point may become irrelevant.




   30
        ECF No. 329-1 at 10 of 50.


                                                    13
Case 2:17-cv-00923-HCN-JCB Document 404 Filed 02/17/21 PageID.14150 Page 14 of 30




                   2. Mr. Hoffman’s EFM Opinion Is Reliable Albeit Subject to Challenge at Trial.

            ATI contends that Mr. Hoffman’s opinion is unreliable because he relies on “large

   amounts of waste product” called “revert” to determine EFM and, again, assumes that the

   magnesium prices that ATI will pay are higher than historically probable. 31 Neither argument

   renders his opinion on EFM unreliable.

            First, the court cannot find that Mr. Hoffman’s use of revert renders his opinion

   unreliable because there is a factual dispute between the parties as to whether ATI relied on

   revert to reach its calculations and whether use of revert in those calculations is acceptable as

   matter of contractual interpretation. Because a motion under Rule 702 is not a forum to resolve

   either factual or legal disputes, the court cannot find that Mr. Hoffman’s reliance on revert in his

   EFM calculation is unreliable.

            Second, Mr. Hoffman’s use of molten magnesium at high purchase prices does not render

   his opinion unreliable for the reasons stated above in section I.B.1.b. This issue is one of law and

   not reliability. Therefore, the court cannot resolve that issue here under the guise of a Rule 702

   motion. Consequently, Mr. Hoffman’s substantive opinions regarding damages and EFM are not

   excluded as “unreliable.”

                C. Mr. Hoffman’s Opinion on Alter Ego Is Not Reliable Because It Is Unhelpful to
                   the Trier of Fact.

            ATI contends that Mr. Hoffman’s alter ego opinion is unreliable because it is unhelpful to

   the fact finder. To be “reliable” under Rule 702, an expert’s opinion must “help the trier of fact




   31
        ECF No. 318 at 18.


                                                    14
Case 2:17-cv-00923-HCN-JCB Document 404 Filed 02/17/21 PageID.14151 Page 15 of 30




   to understand the evidence or to determine a fact in issue.” 32 Because an expert’s job is to help

   the fact finder understand and determine the facts, courts routinely exclude expert opinions that

   merely provide legal analysis because, after all, legal analysis is the court’s job. 33 Indeed, as the

   advisory committee note to Fed. R. Evid. 704 provides, courts “stand at the ready to exclude

   opinions phrased in terms of inadequately explored legal criteria.” Consequently, the Court of

   Appeals for the Tenth Circuit has stated that “an expert may not state his or her opinion as to

   legal standards nor may he or she state legal conclusions drawn by applying the law to the

   facts.” 34

             By illustration, if an attorney in a trial over a contested will asks an expert, “Did the

   testator have the capacity to make a will?” then the answer to that question will be improper

   under Rule 702 because the expert would state a legal conclusion by applying the law to the

   facts. However, if the attorney asks an expert, “Based on your mental health evaluation of the

   testator, was she able to remember the nature and extent of her property?” then the expert will

   opine on facts to assist the trier of fact understand the evidence. The attorney could continue to




   32
        Fed. R. Evid. 702(a).
   33
     See, e.g., United States v. Brooks, 81 Fed. R. Evid. Serv. 381 (E.D.N.Y. 2010) (stating that
   “courts specifically preclude the expert from offering either legal conclusions or opinions that
   apply corporate governance concepts to the case’s specific facts”); Cryovac Inc. v. Pechiney
   Plastic Packaging, Inc., 430 F. Supp. 2d 346 (D. Del. 2006) (noting that experts may not testify
   regarding the substance of patent and contract law); Pinal Creek Grp. v. Newmont Mining Corp.,
   352 F. Supp. 2d 1037, 1044 (D. Ariz. 2005) (holding that law professor’s expert testimony
   regarding Maine law on “piercing the corporate veil” was an inadmissible legal opinion).
   34
        Okland Oil Co. v. Conoco, Inc., 144 F.3d 1308, 1328 (10th Cir. 1998).

                                                       15
Case 2:17-cv-00923-HCN-JCB Document 404 Filed 02/17/21 PageID.14152 Page 16 of 30




   ask questions about the expert’s factual observations and opinions to elicit the necessary

   evidence to argue that the facts support the legal conclusions for which the attorney advocates. 35

          As USMG recognized at oral argument, Mr. Hoffman cannot opine whether ATI is the

   alter ego of Allegheny Technologies, Inc. because such testimony would merely provide a legal

   conclusion drawn by applying the facts to the law. However, Mr. Hoffman can testify regarding

   facts that are relevant to the alter ego issue and are within his expertise. For example, although

   Mr. Hoffman cannot render a legal conclusion that ATI was “undercapitalized,” he could testify

   as to the capitalization for ATI based on his expert review and could opine whether the level of

   ATI’s capitalization is adequate or low based on his experience. Therefore, Mr. Hoffman’s legal

   conclusion that ATI is Allegheny’s alter ego is unreliable because it is unhelpful to the fact

   finder. However, Mr. Hoffman can opine about facts that are disclosed in his reports and would

   allow USMG to argue in favor of a finding of alter ego during closing argument. Accordingly, on

   this point, ATI’s motion is granted in part and denied in part.

    II.   USMG’S MOTION TO EXCLUDE THE REBUTTAL OPINION OF MR.
          NELSON IS DENIED.

          USMG moves to exclude the rebuttal opinions of ATI’s expert, Mr. Nelson, for three

   reasons. First, USMG argues that Mr. Nelson’s reliance on qualitative analysis to criticize Mr.

   Hoffman’s quantitative analysis of damages is unreliable because Mr. Nelson’s qualitative risks

   are speculative. Second, USMG contends that Mr. Nelson should be precluded from testifying



   35
     See David H. Kaye, David E. Bernstein, Andrew G. Ferguson, Maggie Wittlin, and Jennifer L.
   Mnookin, The New Wigmore: Expert Evidence § 2.3 (Aspen 3d ed. 2021); cf Okland Oil, 144
   F.3d at 1327 n.22. 1328 (recognizing that expert opinion relating to facts that allow attorneys to
   argue in favor of a legal conclusion based on the expert testimony is proper).


                                                    16
Case 2:17-cv-00923-HCN-JCB Document 404 Filed 02/17/21 PageID.14153 Page 17 of 30




   about the adverse economic impact that USMG would have suffered had it reduced its

   magnesium prices to a degree that would have allowed ATI to avoid declaring EFM. Finally,

   USMG asserts that Mr. Nelson cannot criticize Mr. Hoffman for failing to calculate damages

   under the Agreement’s “Interim Penalty Clause” because Judge Benson purportedly invalidated

   that argument as a matter of law. As shown in order below, none of these arguments show that

   Mr. Nelson’s opinions are unreliable. Therefore, USMG’s motion is denied.

                 A. Qualitative Criticism of Mr. Hoffman’s Calculations Is Not Unreliable.

              Whereas Mr. Hoffman’s damages calculation relies on quantitative methods to account

   for uncertainty in future profits, Mr. Nelson cites several qualitative risks to USMG’s future

   profits that he contends Mr. Hoffman failed to consider. Although USMG contends that raising

   these qualitative factors is speculative, it has failed to provide any authority showing its

   impropriety among experts of Messrs. Hoffman and Nelson’s professional discipline. In fact, at

   least one treatise on calculating economic damages states that consideration of qualitative factors

   is an important part of evaluating economic damages. 36 This treatise further provides that

   relevant qualitative factors include, among other things, “risks associated with operating and

   investing in the business . . . supplier reliability . . . industry trends, and competitive position.” 37

              Mr. Nelson’s critiques of Mr. Hoffman’s valuation align with these qualitative factors.

   For instance, Mr. Nelson devotes a great deal of discussion to USMG’s ability to remain



   36
     Litigation Service Handbook at 368 (stating that even though valuation models primarily
   consist of quantitative elements, valuation “also requires inputs that involve qualitative analysis
   and judgment”).
   37
        Id.


                                                      17
Case 2:17-cv-00923-HCN-JCB Document 404 Filed 02/17/21 PageID.14154 Page 18 of 30




   operational and competitive in the magnesium market. This discussion clearly touches on the

   risks associated with USMG’s continued operation, industry trends, and USMG’s competitive

   position in that market. 38 Mr. Hoffman also cites other geopolitical and economic risks, which

   implicate industry trends and supplier reliability. This analysis is relevant to proving ATI’s legal

   arguments that Mr. Hoffman’s damages calculation includes too many years because USMG

   may not be around long enough to incur damages for the years that it alleges. Therefore, Mr.

   Nelson’s qualitative critiques of Mr. Hoffman’s chiefly quantitative work are not “unreliable”

   because Mr. Nelson’s critiques are consistent with the accepted practices of his professional

   discipline and can be vigorously cross-examined at trial. 39




   38
     USMG contends that Mr. Nelson’s opinion about USMG’s survival as a company is irrelevant
   as to damages because the law does not countenance such a concern in determining damages.
   Not surprisingly, ATI contends that USMG’s survival is relevant for calculating damages.
   However, this debate is not helpful in the context of determining the reliability of Mr. Nelson’s
   opinion under Rule 702 because whether USMG’s continued survival is relevant to damages is
   just that: a question of relevance under Rule 403 and not reliability under Rule 702. The court
   will not decide legal issues under the guise of a Rule 702 motion. If Judge Nielson rules that
   USMG’s longevity in the corporate world is irrelevant as a matter of law, USMG can move to
   exclude Mr. Nelson’s opinion under Rule 403.
   39
      In criticizing Mr. Nelson’s opinion, USMG complains that Mr. Nelson has never calculated a
   discount rate himself and did not calculate one here. However, this argument does not require
   exclusion of Mr. Nelson’s opinions because organically calculating a discount rate is not the role
   that Mr. Nelson is fulfilling in this litigation. Fed. R. Civ. P. 26(a)(2)(D)(ii) recognizes a special
   category of expert witnesses whose function is simply to contradict the work of other experts.
   USMG does not cite any authority—and the court cannot find any—requiring a rebuttal expert to
   engage in his/her own organic analysis or do more than point out flaws in another expert’s work.
   Mahaska Bottling Co. v. Pepsico, Inc., 441 F.Supp. 3d 745, 759 (S.D. Iowa 2019) (stating that
   “[i]t is the proper role of rebuttal experts to critique plaintiffs’ experts’ methodologies and point
   out potential flaws in the plaintiffs’ reports”). Therefore, this argument fails to push Mr. Nelson’s
   opinions into the realm of “unreliable.”


                                                    18
Case 2:17-cv-00923-HCN-JCB Document 404 Filed 02/17/21 PageID.14155 Page 19 of 30




                B. USMG’s Challenge to Mr. Nelson’s EFM-Avoidance Opinion Requires Legal
                   Rulings on Central Issues in this Action.

            Mr. Nelson opines that if USMG would have reduced its magnesium prices so that ATI

   could have avoided EFM, then USMG would have lost money, and, therefore, ATI’s declaration

   of EFM was unavoidable under the Agreement. USMG contends that this opinion should be

   excluded from trial because it lacks foundation and fails to consider that ATI materially breached

   the Agreement 40 by, among other things, “not properly invoke[ing] the EFM clause.” 41 Neither

   reason shows that Mr. Nelson’s opinion is unreliable.

            First, USMG’s foundation challenge is not well taken because relying on another expert’s

   work to form an opinion in the same case is proper. “Of course, as a general matter, there is

   nothing objectionable about an expert relying upon the work [of] a colleague.” 42 USMG

   concedes that Mr. Nelson obtained the foundation for this challenged opinion from ATI’s other

   expert, Mr. Stanton. Relying on the opinion of another expert as a basis for forming opinions is

   an accepted litigation practice that is expressly allowed under Fed. R. Evid. 703, which allows an

   expert to rely on evidence “that the expert has been made aware of . . . .” Mr. Nelson’s reliance

   on Mr. Stanton’s work does not push Mr. Nelson’s testimony into the realm of unreliable.

            Second, USMG’s contentions that Mr. Nelson did not consider ATI’s alleged breach of

   contract and failure to properly invoke EFM would require the court to decide the central legal



   40
        ECF No. 327 at 18.
   41
        ECF No. 327 at 19 (emphasis deleted).
   42
     See, e.g., Gopalratnam v. Hewlett-Packard Co., 877 F.3d 771, 789 (7th Cir. 2017) (citations
   omitted).


                                                   19
Case 2:17-cv-00923-HCN-JCB Document 404 Filed 02/17/21 PageID.14156 Page 20 of 30




   issues in this action to determine whether to exclude Mr. Hoffman’s opinion. Deciding these

   crucial legal issues as a prerequisite to determining “reliability” is improper in the context of

   Rule 702 motions. Therefore, the court declines to exclude Mr. Nelson’s challenged opinion.

                 C. Judge Benson Did Not Preclude Consideration of the Interim Penalty Clause.

          USMG’s final challenge to Mr. Nelson’s testimony is that he relied upon the

   Agreement’s Interim Penalty Clause in reaching his opinions even though Judge Benson had

   previously proscribed that line of reasoning from consideration. USMG argues that under the law

   of the case, Mr. Nelson’s opinion on this point is no longer relevant. Although USMG’s

   objection is predicated on relevance under Fed. R. Evid. 403—instead of reliability under Rule

   702—the court declines to exclude Mr. Nelson’s opinion because the law of the case does not

   apply here.

          Even though the parties debate whether the law of the case doctrine applies to non-

   dispositive orders, such debate is a red herring because the parties agree that, at a minimum,

   there must be an actual court order. 43 Judicial skepticism expressed at oral argument does not an

   order make. During oral argument on the parties’ prior summary judgment motions, Judge

   Benson expressed skepticism about the viability the Interim Penalty Clause claim, but he never




   43
      Rimbert v. Eli Lilly & Co., 647 F.3d 1247, 1251 (10th Cir. 2011) (“[E]very order short of a
   final decree is subject to reopening at the discretion of the district judge.” (citation and
   quotations omitted, emphasis added)); Raiser v. Utah Cnty., No. 02-CV-1209, 2008 WL 477804,
   *1 (D. Utah. Oct. 31, 2008) (unpublished) (“It is within the court’s discretion to reconsider a
   previous order . . . .” (emphasis added)).


                                                    20
Case 2:17-cv-00923-HCN-JCB Document 404 Filed 02/17/21 PageID.14157 Page 21 of 30




   issued an oral or written order precluding its future use. 44 Therefore, Mr. Nelson’s opinion on

   this subject is not precluded by a prior order.

   III.      USMG’S CHALLENGE TO MR STANTON’S OPINIONS IS DENIED.

             USMG seeks to exclude Mr. Stanton’s opinion regarding EFM for three reasons. First,

   USMG contends that Mr. Stanton failed to properly determine variable costs. Second, USMG

   argues that Mr. Stanton’s opinion contradicts ATI’s discovery responses and, therefore, should

   be excluded. Finally, USMG contends that ATI failed to timely disclose information on which

   Mr. Stanton relied to form his EFM opinions. Each contention is discussed in order below.

                A. Mr. Stanton’s Calculation of Variable Costs Is Reliable.

             USMG’s argument regarding variable costs arises from the Agreement’s provision that

   ATI can only declare EFM if, among other things, ATI is able to purchase “titanium sponge for a

   period of at least five (5) consecutive years at a price . . . at or below eighty-five percent (85%)

   of its variable costs to produce titanium sponge . . . .” 45 Thus, to justify a declaration of EFM,

   ATI’s calculation of its variable costs is essential.

             However, the Agreement neither defines the term “variable costs” nor provides the

   factors that ATI should consider when evaluating them. Because the Agreement is silent on the

   meaning of “variable costs,” Mr. Stanton applied his own definition of “variable costs,” and,

   based on that definition, calculated which costs to ATI were “variable” and which were “fixed.”

   Mr. Stanton aided his variable cost calculation by introducing two terms that he contends are



   44
        ECF No. 60 at 95-96 (hearing transcript); ECF No. 49 (written order following oral argument).
   45
        ECF No. 329-1 at 26.


                                                     21
Case 2:17-cv-00923-HCN-JCB Document 404 Filed 02/17/21 PageID.14158 Page 22 of 30




   constituent parts of variable costs: “linear variable costs” (“LVCs”) and “non-linear variable

   costs” (“NLVCs”). After categorizing costs according to LVCs and NLVCs, Mr. Stanton

   calculated variable costs and concluded that ATI could claim EFM because ATI could purchase

   titanium sponge for 85% of its production costs for the time required in the Agreement.

             USMG contends that Mr. Stanton’s reliance on LVCs and NLVCs is unreliable because

   the Agreement speaks only about “variable costs,” and, therefore, because Mr. Stanton

   considered LVCs and NLVCs, he relied on improper factors to reach his EFM conclusion.

   Instead of arguing that the use of LVCs and NLVCs is inconsistent with accepted accounting

   practices when calculating variable costs, USMG instead contends that Mr. Stanton

   misinterpreted the Agreement as a matter of law. Once again, the application of what USMG

   deems to be a “correct” legal interpretation of a contract is not a factor in Rule 702 to determine

   reliability. Thus, the question under Rule 702 is not whether Mr. Stanton correctly interpreted the

   law but whether his methods and application of those methods are acceptable under the rules of

   his discipline (i.e., accounting). Unfortunately, USMG fails to provide any authority showing

   that reliance on LVCs and NLVCs violates accepted accounting principles and practices when

   determining variable costs.

             In evaluating Mr. Stanton’s opinion, the court cannot find that his reliance on LVCs and

   NLVCs is unreliable. Mr. Stanton defines “fixed costs” as “[a] cost that does not change as

   output changes” and “variable cost” as a cost “that increases in total with an increase in output

   and decreases in total with a decrease in output.” 46 Mr. Stanton did not invent those definitions;



   46
        ECF No. 329-9 at 10 (citations and quotations omitted).


                                                    22
Case 2:17-cv-00923-HCN-JCB Document 404 Filed 02/17/21 PageID.14159 Page 23 of 30




   he quoted them from a well-established accounting publication entitled Cornerstones of Cost

   Management. 47 Additionally, his definition of “linear variable costs” is in accordance with well-

   accepted accounting practices, which recognize that when costs increase in proportion to the

   increase of production, the variable cost is “linear.” 48 Conversely, when a variable cost increases

   with production but not in direct proportion thereto, then the variable cost is “non-linear.” 49

   Thus, using “linear variable costs” and “nonlinear variable costs” is a well-accepted accounting

   practice to more granularly delineate “variable costs.” Accordingly, Mr. Stanton’s use of these

   two concepts does not render his opinion “unreliable.”

          Moreover, USMG’s failure to provide any authority as to what is and is not reliable in the

   discipline of accounting for classifying LVCs and NLVCs is significant. USMG contends that

   putting variable costs into each category is “subjective” and, therefore, unreliable because the

   jury will be left to speculate why Mr. Stanton declared one variable cost “linear” but another

   “non-linear.” 50 Not so. Upon being introduced to Mr. Stanton’s cost categories and his

   explanation for why he categorized individual costs the way he did, the fact finder can apply the

   definitions of each category to each cost and, after having the benefit of cross-examination and


   47
     Roy R. Hansen, Maryanne C. Mowen, Cornerstones of Cost Management, 77 (Boston 4th ed.
   2018); see also Geoff Turner, Effective Financial Management: The Cornerstone for Success, 40
   (Business Expert Press 2011).
   48
     Lane K. Anderson, Harold M. Sollenberger, Managerial Accounting, 760 (1982) (hereinafter
   “Managerial Accounting”); see also Management Accounting, https://e-
   catalyst.net/content/textbooks/management_accounting/en/3_estimation/children-3-2-
   cost_behaviors/children-3-2-1-linear/ (last visited Feb. 13, 2021).
   49
      Managerial Accounting at 772; see also Hasaan Fazal, What is a non-linear variable cost?,
   https://pakaccountants.com/what-is-a- non-linear-variable-cost/ (last visited Feb. 13, 2021).
   50
      ECF No. 327 at 24.


                                                    23
Case 2:17-cv-00923-HCN-JCB Document 404 Filed 02/17/21 PageID.14160 Page 24 of 30




   contrary evidence from Mr. Hoffman, can give whatever weight to Mr. Stanton it deems

   appropriate. Therefore, USMG has failed to show that Mr. Stanton’s calculation of variable costs

   is unreliable.

               B. ATI’S Discovery Reponses Do Not Preclude Mr. Stanton’s EFM Opinion.

           USMG uses Rule 702 for a purpose for which it was never intended: ensuring

   consistency with previous discovery responses. Specifically, USMG argues that ATI’s response

   to a Request for Admission during discovery precludes Mr. Stanton from providing his own

   independent analysis of EFM. However, conspicuously absent from Rule 702’s factors to

   ascertain reliability is the extent to which the expert’s opinion squares with the party’s discovery

   responses. Consistency with a party’s discovery responses simply has no relevance as to whether

   an expert’s analysis is “reliable” under the factors provided in Rule 702. If anything, estopping

   an expert from testifying contrary to a party’s discovery response is the stuff of the Rules of

   Civil Procedure and, possibly, Fed. R. Evid. 403, not Rule 702. Nevertheless, the parties have

   briefed and argued this matter in the context of their Rule 702 memoranda. Accordingly, even

   though the court will not rely on Rule 702 here, it will rule on this issue because it is part of the

   motion that Judge Nielson referred, is ripe, and is unlikely to prejudice Judge Nielson’s ability to

   rule on the parties’ pending motions for summary judgment.

           To determine whether Mr. Stanton’s EFM opinion is admissible, the court will consider

   the impact of ATI’s responses to certain Requests for Admission under Fed. R. Civ. P. 36. In so

   doing, the court assumes—without deciding—that a party’s responses to Requests for Admission

   can limit the sources of information that its expert can consider when rendering an opinion.




                                                     24
Case 2:17-cv-00923-HCN-JCB Document 404 Filed 02/17/21 PageID.14161 Page 25 of 30




             Rule 36 governs Requests for Admission and provides that “[a] matter admitted under

   this rule is conclusively established” unless the court rules otherwise. 51 If a matter is not

   admitted, then the “answer must specifically deny [the request for admission] or state in detail

   why the answering party cannot truthfully admit or deny it.” 52 When considering a response to a

   Request to Admit, the court must consider the “phraseology of the requests as carefully as that of

   the answers or objection.” 53 USMG’s Request for Admission and ATI’s response were:




             A common-sense reading of USMG’s Request for Admission No. 1 seeks an answer that

   both authenticates a document bearing Bates number ATI-00000290 and admits that ATI’s fixed


   51
        Fed. R. Civ. P. 36(b).
   52
        Fed. R. Civ. P. 36(a)(4).
   53
        Thalheim v. Eberheim, 124 F.R.D. 34, 36 (D. Conn. 1988).


                                                     25
Case 2:17-cv-00923-HCN-JCB Document 404 Filed 02/17/21 PageID.14162 Page 26 of 30




   and variable costs for purposes of EFM are contained in that authenticated document. However,

   nowhere in the Request does USMG seek an admission that the document is the sole or exclusive

   source of information from which ATI calculates its fixed and variable costs for purposes of

   declaring EFM. Even though Request for Admission No. 1 does not seek an admission relating

   to the exclusivity of ATI-00000290 for determining variable costs, ATI apparently sensed that

   the Request was seeking such information. Consequently, ATI denied the Request in part by

   explaining that although the variable costs listed in the document are used “in the ordinary

   course of business for all budgeting and accounting purposes,” ATI also relies on additional

   materials that track “additional variable costs . . . that are not represented on [ATI-00000290]”.

   Thus, USMG’s request does not directly ask whether ATI-00000290 is the exclusive source of

   financial information to calculate EFM, and ATI does not pigeonhole itself to the exclusive use

   of ATI-00000290 to calculate its variable costs for EFM purposes. Accordingly, Request for

   Admission No. 1 cannot conclusively bind ATI to ATI-00000290 as the exclusive source of

   variable costs for its EFM determination. Therefore, even assuming arguendo that a Request for

   Admission can limit the universe of documents that an independent expert can consider when

   rendering an expert opinion, ATI is not exclusively bound to ATI-00000290 as a source of its

   variable costs, and nothing precludes Mr. Stanton from considering other costs that may not be

   listed in ATI-00000290 to reach his independent analysis of EFM. USMG’s attempt to exclude

   Mr. Stanton’s opinion under the auspices of Fed. R. Civ. P. 36 fails.




                                                   26
Case 2:17-cv-00923-HCN-JCB Document 404 Filed 02/17/21 PageID.14163 Page 27 of 30




                 C. ATI Did Not Transgress Its Expert Disclosure Obligations Relating to Mr.
                    Stanton.

             USMG contends that Mr. Stanton’s opinion should be excluded because he relied on

   information that was not timely disclosed to USMG. Once again, this objection to Mr. Stanton’s

   testimony is foreign to Fed. R. Evid. 702. Rule 702’s reliability criteria does not include the

   production of documents as a reliability factor. Instead of Rule 702, Fed. R. Civ. P. 37(c)(1)

   provides the consequences for failing to disclose information. Specifically, Rule 37(c)(1)

   provides that “[i]f a party fails to provide information or identify a witness as required by Rule

   26(a) or (e), the party is not allowed to use that information or witness” in any subsequent

   proceeding. 54 Thus, instead of relying on Fed. R. Evid. 702 to exclude Mr. Stanton’s testimony,

   USMG must first establish a failure to comply with Fed. R. Civ. P. 26(a) or (e). As shown below,

   USMG cannot do either.

                     1. USMG Cannot Establish a Failure to Disclose Under Fed. R. Civ. P. 26(a).

             USMG’s attempt to exclude Mr. Stanton’s testimony under Rule 37 fails because it

   cannot show a violation of Fed. R. Civ. P. 26(a). Fed. R. Civ. P. 26(a)(2)(B) requires Mr. Stanton

   to produce a report. That report must include, among other things, “the facts or data considered

   by the witness” in forming his opinions.55 The Advisory Committee explains that ‘“facts or data’

   is meant to limit the disclosure to material of a factual nature.” 56 The Committee further states

   that “facts or data” are to be interpreted broadly to require disclosure of any material considered


   54
        Fed. R. Civ. P. 37(c)(1).
   55
        Fed R. Civ. P. 26(a)(2)(B)(iii).
   56
        Fed. R. Civ. P. 26 advisory committee’s note to 2010 amendment subdivision (a)(2)(B).


                                                    27
Case 2:17-cv-00923-HCN-JCB Document 404 Filed 02/17/21 PageID.14164 Page 28 of 30




   by the expert . . . that contains factual ingredients. The disclosure obligation extends to any facts

   or data ‘considered’ by the expert . . . .” 57 Although Mr. Stanton’s report must disclose the facts

   or data he considered, Rule 26 does not require him to produce the documents containing that

   factual material lest his report become so large and cumbersome that it is rendered useless.

              By illustration, assume that Mr. Stanton considered 5,000 pages of company spreadsheets

   in reaching his opinion. Rule 26(a)(2)(B) does not require him to produce (i.e., attach) those

   5,000 spreadsheet pages to his report; it only requires him to disclose in the report that he

   obtained facts and data from company spreadsheets. If Mr. Stanton were to rely on any of the

   spreadsheets as a supporting exhibit to his report, Rule 26 requires him to attach those exhibits to

   the report. 58 However, Rule 26 does not require that he automatically produce all documents that

   he considered. If USMG wants all the documents that Mr. Stanton considered, then USMG can

   rely on Fed. R. Civ. P. 45, among other mechanisms, to obtain them. 59

              However, USMG fails to point to any “facts or data” that Mr. Stanton failed to disclose in

   his report. Instead, USMG claims that ATI did not disclose any “documents concerning 2017




   57
        Id.
   58
        Fed. R. Civ. P. 26(a)(2)(B)(iii).
   59
      The authority that USMG cites in support of its argument alleging failure to disclose does not
   contradict the court’s analysis as to Rule 26(a)(2)(B)’s requirements. For example, in Icon-IP Pty
   Ltd. v. Specialized Bicycle Component, Inc., 87 F.Supp.3d 928, 949 (N.D. Cal. 2015), the court
   excluded expert testimony under Rule 26 because the expert’s report failed to disclose that he
   had relied on telephone conversations to render his opinions. The court precluded the expert from
   relying on the information gleaned from those telephone calls at trial. Id. However, the court did
   not hold that the expert had to produce recordings or notes of those telephone conversations
   under Rule 26.


                                                      28
Case 2:17-cv-00923-HCN-JCB Document 404 Filed 02/17/21 PageID.14165 Page 29 of 30




   expenses for the titanium plant . . . during fact discovery.” 60 Thus, USMG’s argument to exclude

   Mr. Stanton’s testimony is actually based on ATI’s alleged failure to produce fact discovery, not

   on Mr. Stanton’s failure to disclose “facts and data” in his report. Accordingly, USMG has failed

   to show that Mr. Stanton failed to disclose facts or data in his report and, therefore, violated his

   disclosure obligations under Rule 26(a).

                     2. USMG Cannot Establish a Violation of Rule 26(e).

             By arguing that ATI failed to provide certain documents in fact discovery after Mr.

   Stanton relied on them, USMG appears to argue that ATI violated Fed. R. Civ. P. 26(e). Rule

   26(e) provides that a party must supplement its Rule 26(a) disclosures and any discovery

   responses it made during fact discovery when certain conditions are met. 61 However, USMG has

   not provided any fact discovery request that it claims ATI failed to appropriately supplement.

   Therefore, the court cannot evaluate whether ATI failed to comply with Rule 26(e). Because the

   court has no evidence of a violation of either Rule 26(a) or (e), it cannot exclude Mr. Stanton’s

   opinion under Rule 37(c)(1). Consequently, USMG’s attempt to exclude Mr. Stanton’s testimony

   under either Fed. R. Evid. 702 or Fed R. Civ. P. 37(c)(1) fails.

                                                  ORDER

             For the reasons stated above, IT IS HEREBY ORDERED that:

             1.      ATI’s Motion to Exclude Mr. Hoffman 62 is GRANTED IN PART and DENIED



   60
        ECF No. 327 at 22 (emphasis added).
   61
        Fed. R. Civ. P. 26(e).
   62
        ECF No. 318.


                                                    29
Case 2:17-cv-00923-HCN-JCB Document 404 Filed 02/17/21 PageID.14166 Page 30 of 30




   IN PART;

   2.       USMG’s Motion to Exclude Mr. Nelson 63 is DENIED; and

   3.       USMG’s Motion to Exclude Mr. Stanton 64 is DENIED.

            DATED this 17th day of February 2021.

                                              BY THE COURT:



                                              JARED C. BENNETT
                                              United States Magistrate Judge




   63
        ECF No. 333.
   64
        ECF No. 327.


                                                30
